     Case 3:19-cv-00251-MMD-CLB Document 30 Filed 08/27/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     FERNANDO ROBLES,                                Case No. 3:19-cv-00251-MMD-CLB
6                                      Petitioner,                   ORDER
            v.
7
      WARDEN BAKER, et al.,
8
                                   Respondents.
9

10         This is a habeas corpus proceeding under 28 U.S.C. § 2254 brought by Petitioner
11   Fernando Robles, a Nevada prisoner who is represented by counsel. Currently before the
12   Court is Respondents’ Motion to Dismiss (ECF No. 11) (“Motion”) one claim in Robles’
13   First Amended Petition for Writ of Habeas Corpus (ECF No. 8) (“Amended Petition”).
14   Robles does not oppose the Motion. (ECF No. 25.)
15         Robles challenges a conviction and sentence imposed by the Eighth Judicial
16   District Court for Clark County (“state court”) in State of Nevada v. Robles, Case No. C-
17   13-288844-1. In June 2014, a jury found Robles guilty of 23 of 25 charged offenses,
18   including sexual assault with a minor under 14 years of age, lewdness with a child under
19   the age of 14, attempted sexual assault with a minor under 14 years of age, and the lesser-
20   included offense of statutory sexual seduction. (ECF No. 19-4.) The state court did not
21   adjudicate Robles on the five counts for which the jury convicted Robles of the lesser-
22   included offense: Counts 1, 3, 5, 11, and 13. (ECF No. 19-10 at 4.) Rather, pursuant to
23   prosecutors’ request, those counts were set aside but not dismissed. (Id.) On direct
24   appeal, the Nevada Supreme Court concluded that the state court erred by setting aside
25   Counts 1, 3, 5, 11, and 13, and remanded the case with instructions for dismissal. (ECF
26   No. 20-5 at 15-16.)
27         Respondents move to dismiss Ground 1 of Robles’s Amended Petition to the extent
28   it relates to Count 13 because that count was dismissed by the state court on remand and
     Case 3:19-cv-00251-MMD-CLB Document 30 Filed 08/27/20 Page 2 of 2



1    Robles is not in custody pursuant to Count 13. (ECF No. 20-7 (amended judgment of

2    conviction, entered January 25, 2017).) Robles does not oppose the Motion and

3    acknowledges that he inadvertently challenged Count 13. He therefore concedes that the

4    portion of Ground 1 related to Count 13 should be dismissed.

5           It is therefore ordered that Respondents’ Motion to Dismiss (ECF No. 11) is

6    granted. The portion of Ground 1 related to Count 13 is dismissed.

7           It is further ordered that Respondents must file an answer to the remaining claims

8    of the Amended Petition (ECF No. 8) by October 26, 2020. Robles will have 30 days from

9    service of the answer within which to file a reply.

10          DATED THIS 27th day of August 2020.

11

12

13
                                                MIRANDA M. DU
14                                              CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   2
